Citation Nr: 1229689	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the Veteran's claims in May 2011 so as to provide him the opportunity to testify before a member of the Board.  The Veteran was afforded a Board hearing, held by the undersigned, in July 2011.  A copy of the hearing transcript has been associated with the record.

The issue of entitlement to service connection for a left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus had its onset in or is otherwise attributable to service.  

2.  An acquired psychiatric disorder is attributable to the Veteran's service-connected disabilities.






CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  An acquired psychiatric disorder is causally-related to the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claims for service connection for tinnitus and an acquired psychiatric disorder are granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. Service Connection

In this case, the Veteran claimed that his current diagnoses of tinnitus and depression/Major Depressive Disorder (MDD) are etiologically-related to his period of active service, and to pain resulting from his currently-service-connected disabilities, respectively.  To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

At the outset, the Board notes that the Veteran has current diagnoses of tinnitus, depression, and MDD.  See VA outpatient reports, April and May 2009 (tinnitus); VA outpatient report, May 2010 (MDD).  Thus, element (1) of Hickson has been satisfied for each service connection claim, in that the Veteran has demonstrated that he has current diagnoses for each claimed disorder.  

Tinnitus

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are silent as to a diagnosis of tinnitus.  Post-service, VA outpatient reports dated in April and May 2009 diagnosed the Veteran with tinnitus.  At that time, the examiners noted that the Veteran experienced ringing in the ears with a sudden increase in volume.  A bedside tinnitus masker was ordered to help the Veteran sleep.

During the Veteran's July 2011 Board hearing, he testified as to in-service noise exposure, and specifically a single incident after which, per the Veteran, his tinnitus symptomatology began.  He stated that the crew of the U.S.S. England was on deck to observe a missile test.  The missile launched, missing the target, and the Phalanx system "went off" beside him.  He testified that he has experienced ringing in the ears ever since, although a diagnosis was not provided until 2009.  See Transcript, p. 7.  

Turning to lay evidence now of record, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).
Here, the Veteran is competent to report in-service symptomatology, such as ringing in the ears, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his claim of exposure to acoustic trauma following a missile test on the deck of the U.S.S. England, which was a Leahy-class guided missile cruiser which served in every major Pacific engagement from Vietnam to Desert Storm, is consistent with the operation of that vessel.  Therefore, the Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal for service connection for tinnitus.  
Moreover, a statement from the Veteran's sister related details from the Veteran, in which he was standing near a large gun which fired during service, causing ringing in his ears.

The Veteran's reports that he has experienced tinnitus since separation from service may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu ; Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see Hickson (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current tinnitus diagnosis.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  However, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity. 

While VA could undertake additional development to clarify the etiology of the Veteran's tinnitus diagnosis, based on the Veteran's competent and credible testimony, the inherently subjective nature of audiological symptomatology, and his likely exposure to acoustic trauma in service, the Board affords the Veteran all reasonable doubt and finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's tinnitus claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for tinnitus is warranted. 

Acquired Psychiatric Disorder

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are silent as to a diagnosis of any acquired psychiatric disorder, however, he noted on numerous reports of medical history that he experienced nervous trouble, as well as depression and excessive worry in August 1991.  The Veteran contends that his depression started in service, and is also related to chronic pain from multiple service-connected disabilities.  Post-service, VA outpatients reports demonstrate frequent and continuous treatment for depression, including individual and group counseling sessions.

In fact, many of these VA reports link the Veteran's diagnosis of depression to chronic pain in the back and left lower extremity, which is a manifestation of some service-connected disorders (loss of use of the left foot, osteoarthritis of the left ankle, residuals of a left knee fracture, and lumbosacral strain).  A VA outpatient report from January 2009 noted that the Veteran was depressed, and that he suffered from chronic back pain due to injuries.  A VA neurological consult from February 2009 noted that the Veteran had a previous history of a left foot fracture, as well as chronic back pain radiating into his legs, as well as chronic numbness.  VA mental health reports, from April to October 2010 document the link between the Veteran's psychiatric symptoms and his back and leg pain.  In April 2010, the Veteran reported that his back and leg pain prevented him from walking, and he was diagnosed with a pain disorder associated with MDD.  That diagnosis was repeated in May 2010, again finding a link between current complaints of chronic pain and a psychiatric disorder.  

A letter from the Veteran's VA provider, dated July 6, 2011, stated that the Veteran had been treated in her clinic since 2009.  She noted that he continued to have symptoms of depression, and that one of his primary issues has been dealing with on-going, chronic pain.  She further stated that he had significant period of time when his chronic pain exacerbated feelings of depression, and that his depression mostly centered on the loss of function and mobility caused by chronic pain, as well as the elevated level of stress related to this condition.

During the Veteran's July 2011 Board hearing, he testified that his symptoms began during his period of active duty, following a car accident which resulted in a myriad of service-connected disabilities, even though he was not diagnosed with MDD until 2009.  He further stated that current providers have attributed his psychiatric disorder to the pain from those disabilities.  See Transcript, pp. 10-11.  

As noted in the preceding section, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Here, the Veteran is competent to report in-service symptomatology, such as depression, from his period of service to the present.  See Washington.  Further, the evidence is deemed credible, as his claim that manifestations of service-connected disabilities are related to his depression is consistent with the medical evidence of record, to include VA outpatient records which found a link between his psychiatric systems and his chronic pain of the back and left leg.  Therefore, the Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal for service connection for an acquired psychiatric disorder.  

In addition to statements from the Veteran, the Board has reviewed other statements authored by his sister, brother, and spouse which note that the Veteran's current depressive symptoms are linked to his ongoing pain from service-connected disabilities.  

Like the preceding claim, VA could undertake additional development to clarify the etiology of the Veteran's psychiatric diagnosis by obtaining a VA examination.  However, the Board affords the Veteran all reasonable doubt and finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's psychiatric claim.  The Board also notes that there is supporting medical evidence establishing a nexus between the Veteran's psychiatric disorder and chronic pain in his back and left lower extremity, each service-connected.  Based on the Veteran's competent and credible testimony, as well as probative VA medical evidence in support of his claim, the Board concludes that a grant of service connection for an acquired psychiatric disorder is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claim, pursuant to the duty to assist, the issue of entitlement to service connection for a left hip disorder must be remanded for further development.

As noted in the preceding section, service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

With regard to the Veteran's claim for entitlement to service connection for a left hip condition, it is unclear from the evidence of record as to whether the Veteran suffers from a current, chronic disorder.  VA outpatient reports from July 2007 note an assessment of "likely" degenerative joint disease in the left hip, though an x-ray found no joint space narrowing.  Instead, an oblong area of calcification was discovered.   A January 2010 VA examination found that there was no current diagnosis of a left hip disorder, save for an area of calcification, and that there was no link between that calcification and the Veteran's period of active duty.  Because a chronic hip disorder was not diagnosed, the examiner did not opine as to whether a current disorder was related to the Veteran's other service-connected disabilities.  However, a VA outpatient report from October 2010, submitted by the Veteran during his Board hearing in July 2011, noted a diagnosis of osteoarthritis, left hip.  

During his Board hearing, the Veteran testified that he carried a current diagnosis of arthritis, left hip, and that this diagnosis was linked to his service-connected disabilities of the left foot, ankle, and knee.  According to the Veteran, his provider informed him that his altered gait contributed to his left hip disorder.  See Transcript, pp. 4-5.  However, the record is silent for x-ray evidence of osteoarthritis in that joint, and there is no positive etiological opinion of record.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the Veteran's new diagnosis of osteoarthritis, left hip, his claim for service connection should be remanded for additional VA examination so as to determine whether a current diagnosis of a chronic left hip disorder exists, and if so, whether that diagnosis is etiologically-related to either the Veteran's period of active service, or to a currently-service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule a VA orthopedic examination to assess the severity and etiology of any currently-diagnosed left hip disorder, to include osteoarthritis, if present.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, his service treatment records, and prior VA examinations of record.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A.  Whether it is at least as likely as not that any current left hip disorder is etiologically-related to the Veteran's period of active duty service, to include a motor vehicle accident in February 1992; 

or

B.  If the answer to the above question is negative, whether it is at least likely as not that any current left hip disorder was caused or aggravated by a service-connected disorder, to include disabilities of the left foot, ankle, knee, and back.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


